         Case 1:19-cr-00795-SHS Document 238 Filed 01/27/21 Page 1 of 1




                           United States Pretrial Services
                           Southern District of New York
                                MEMORANDUM
To:    Honorable Sidney H. Stein
       United States District Judge

From: Joshua A. Rothman
      United States Pretrial Services Officer
      Intensive Supervision Specialist

Re:    Jonathan Rodriguez
       19 CR 795 - 7

The attached memo was prepared by Pretrial Services Officer:

             Joshua A. Rothman                                                (212) 805-4339
                     Name                                             Phone Number

We are respectfully requesting direction from the Court. Please initial the appropriate box(es)
and return this form to us so that we may comply with your instructions.

[ ]    I have reviewed the information that you have supplied. I do not believe that this matter
       requires any action by the Court at this time.

[X]     Please inform all parties concerned that I will conduct a Bail Review Hearing

       via Skype videoconference on      2/1/2021          at      11:00 a.m.            .
                                         Date                      Time

[ ]    I request that a Bail Review Hearing be conducted by:

               [ ]    The presiding Magistrate Judge in courtroom # 5A.

               [ ]    The District Court Judge presiding in Part I.

               [ ]    Judicial Officer at his/her earliest convenience.

[ ]    I direct that the U.S. Attorney’s office prepare a bench warrant for my signature, for
       violations of conditions of release.


SO ORDERED:______________________________                       Dated: New York, New York
                                                                       January 27, 2021
